 



EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT, dated effective as of this 10th day of June, 2014
(“Employment Date”), between STATIONDIGITAL CORPORATION, a Delaware corporation
("Company"), and Louis Raymond Rossi ("Employee") and does not take effect until
Timothy Roberts voluntarily resigns as Chief Executive Officer of the Company.

 

WITNESSETH:

 

WHEREAS, Company desires to retain the services of Employee; and

 

WHEREAS, Employee agrees to provide services to Company in accordance with and
subject to the terms of this Agreement.

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
conditions set forth in this Agreement and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties agree as follows:

 

1.                  Employment. During the Term, Employee shall have the
position of Chief Executive Officer of the Company, and in connection therewith,
Employee shall perform such duties and responsibilities and have such authority
as is commonly incident to such office. As Chief Executive Officer, Employee
shall report directly to the Company’s Board of Directors (the “Board”).
Employee’s employment by the Company shall be full-time, and during the Term,
Employee agrees to devote substantially all of his business time and attention,
his reasonable commercial efforts, and his skill and ability to promote the
interests of the Company, provided that it shall not be a breach of this
paragraph for Employee to (i) manage his own personal investment portfolio or
(ii) tend to other outside business interests so long as such other outside
business interests do not violate the restrictions set forth in this Agreement
and do not unreasonably interfere with his duties hereunder.

 

2.Compensation.

 

a)Salary. Commencing upon Company closing a minimum of Five Million Dollars
($5,000,000) of equity financing from the Series A Round, as compensation for
performance of Employee’s obligations hereunder, Company shall pay Employee an
annual salary of Two Hundred and Sixty Thousand Dollars ($260,000). Employee’s
salary shall be payable in accordance with the Company’s standard payroll
procedures. Increases in this salary or bonuses, commissions and other incentive
pay shall be at the discretion of the Board. Salary payments shall be subject to
withholding and other applicable taxes.

 

b)Stock. As a signing bonus, the Employee shall receive compensation of One
Hundred Thousand (100,000) shares of the Company’s common stock. While still
employed by the Company and for the remainder of the initial thirty six (36)
month term of this Agreement, Employee shall receive compensation of Twenty Five
Thousand (25,000) shares of the Company’s common stock per month. All stock
quantities are stated as of the date of this Employment Agreement.

 



-1-

 

 

c)Vacation; Holidays; Insurance and Benefits. The Employee shall be eligible for
the benefit plans, including vacation, holidays, medical, dental, and other
fringe benefits (if any) as set forth in the Employee Handbook and, at a
minimum, those benefits provided to any other Company executive officer or
director.

 

d)Profit Sharing. The Employee shall be eligible to participate in the Company’s
Profit Sharing Plan, if any, and, at a minimum, at the same level provided any
other Company executive officer or director.

 

3.Term of this Agreement. This Agreement shall be in effect for a period of
thirty six (36) months, unless sooner terminated by the provisions hereunder.
Either party may give written notice within sixty days of the expiration of this
Agreement of the intent not to renew this Agreement. Otherwise, this Agreement
will automatically renew for successive twelve (12) month periods.

 

4.Proprietary Rights.

 

a)Employee agrees to disclose promptly to the Company all ideas, software,
computer code, inventions, discoveries, and improvements (“Inventions”), whether
or not patented or copyrighted, relating to the services which are conceived or
first reduced to practice by Employee in the performance of services for the
Company. All such Inventions shall become the sole property of the Company.
During the Term of or after the termination of this Agreement, Employee shall
execute and deliver to the Company all such documents and take such other action
as may reasonably be required by the Company to assist the Company in obtaining
patents, copyrights and vesting in the Company title to such Inventions.

 

b)Employee agrees that all writings, including but not limited to technical
notes, experimental data, and process instruction, (and all copies thereof), he
or she produces relating to the performance of services for the Company shall be
works made for hire and shall be the exclusive property of the Company. The
Company shall have the exclusive right to copyright such writings.

 

c)Employee agrees not to disclose to the Company or any other employee of the
Company, any proprietary information or know-how that is the property of any
previous employer or any other entity, or use such proprietary information or
know-how during the course of fulfilling his or her service or duties, unless
the Employee and/or Company (as necessary) have received prior authorization
from the owner of the proprietary information or know-how.

 



-2-

 

 

5.Confidentiality; Unethical Conduct; Non-competition.

 

a)The parties hereto agree that the Company's books, records, files and all
other information relating to the Company (that is not otherwise available in
the Public Domain), its business and its clients are proprietary in nature and
contain trade secrets and shall be held in strict confidence by the parties
hereto, and shall not, either during the term of this Agreement or after the
termination hereof, be intentionally disclosed, directly or indirectly, to any
third party, person, firm, Company or other entity, irrespective of whether such
person or entity is a competitor of the Company or is engaged in a business
similar to that of the Company; except in furtherance of the Company's business.
The trade secrets or other proprietary or confidential information referred to
in the prior sentence includes, without limitation, all proposals to clients or
customers, potential clients or customers, contracts, client or potential client
lists, fee policies, financial information, administration or marketing
practices or procedures and all other information regarding the business of the
Company and its clients not generally known to the public.

 

b)The parties hereto hereby acknowledge and agree that all proprietary
information referred to in this Section 5 shall be deemed trade secrets of the
Company and that each party hereto shall take such steps, undertake such actions
and refrain from taking such other actions, as mandated by the provisions hereof
and by the provisions of the laws of the State of Delaware.

 

c)The parties hereto further agree and acknowledge that any disclosure of any
proprietary information prohibited herein may result in irreparable injury and
damage to the Company or its clients, as the case may be, which will not
adequately be compensable in monetary damages, that the Company will have no
adequate remedy at law therefor, and that the Company may obtain such
preliminary, temporary or permanent mandatory or restraining injunctions, orders
or decrees as may be necessary to protect it against, or on account of, any
breach of the provisions contained in this Section 5.

 

d)Employee agrees that, during his or her employment with the Company, and
thereafter for a period of one year after the termination of such employment, he
or she will not engage in any unethical behavior which may adversely affect the
Company. For the purpose of this Section 5, "Unethical Behavior" is defined as:

 

i)any willful attempt, successful or unsuccessful, by the Employee to divert
from the Company to any other firm, whether or not such firm is affiliated with
the Employee, any business of the Company arising from or related to any of the
following which is in existence, is pending or has been proposed, on or before
the date of the Employee’s termination: sales of, or orders for, any products
manufactured by the Company or under any license granted by the Company, or any
letters of intent, proposals, agreements, contracts or subcontracts to which the
Company is a party (including any amendments, supplements, modifications,
extensions or renewals thereof) related to any such sales;

 



-3-

 

 

ii)any willful attempt, successful or unsuccessful, to adversely influence with
respect to their business relationship with the Company, any customers, clients,
licensees, strategic partners, joint venture partners, or teaming partners of
the Company, or organizations with which the Company has any letters of intent,
proposals, agreements, contracts or subcontracts;

 

iii)any willful attempt, successful or unsuccessful, by the Employee to offer
his or her services, or to influence any other employee of the Company to offer
their services, to any firm to compete against the Company in connection with
the performance of any services or any sales of, or orders for, any products
manufactured by the Company or under any license granted by the Company, or
under any letters of intent, proposals, agreements, contracts or subcontracts to
which the Company is a party (including any amendments, supplements,
modifications, extensions or renewals thereof) related to any such sales or
services; or

 

iv)Any attempt, successful or unsuccessful, to employ or offer employment to or
cause any other person to employ or offer employment to any other employee of
the Company.

 

v)Exempt from the definition of “Unethical Behavior” shall be Employee’s
continued and future work related to GreenPages Technology Solutions,
CCPrep.com, or IMS’s Visual Collaboration Services.

 

e)Employee agrees that, during Employee’s employment with the Company, and for a
period of one year after the termination of such employment, Employee will not,
directly or indirectly, as an employee, employer, contractor, agent, principal,
partner, shareholder, director, corporate officer, or in any other individual or
representative capacity, engage in or participate in any business (the
“Prohibited Business”) in direct competition with The Company.

 

f)The provisions of this Section 5 shall continue for a period of one year after
termination of his or her employment with the Company, whether voluntary or
involuntary, with or without cause. Employee shall notify any new employer,
partner, association or any other firm or Company actually or potentially in
competition with the Company with whom Employee shall become associated in any
capacity whatsoever of the provisions of this Section 5 and that the Company may
give such notice to such firm, Company or other person.

 



-4-

 

 



6.Business Opportunities; Conflicts of Interest; Other Employment and Activities
of Employee.

 

a)Employee agrees promptly to advise the Company of, and provide the Company
with an opportunity to seek, all business opportunities that reasonably may be
available to the Company, whether or not such business opportunities are related
to the present business conducted by the Company.

 

b)Employee, in his or her capacity as an employee of the Company, shall not
engage in any business with any member of such Employee's immediate family or
with any person or business entity in which such Employee or any member of such
Employee's immediate family has any significant ownership interest or
significant financial interest, unless and until such Employee has first fully
disclosed such interest to the Board of Directors and received written consent
from the Board of Directors, signed by the Chairman of such board. As used
herein, the term "immediate family" means an Employee's spouse, natural or
adopted children, parents or siblings and the term "financial interest" means
any relationship with such person or business entity that may monetarily benefit
such Employee or member of his or her immediate family, including any lending
relationship or the guarantying of any obligations of such person or business
entity by such Employee or member of his or her immediate family.

 

c)The parties hereto acknowledge and agree that Employee may engage in outside
civic, political, social, educational and professional activities and may serve
on the boards of directors of other companies; provided, however, that such
activities shall not have priority over or adversely affect or conflict with the
business of the Company or its clients, or interfere with the ability of an
Employee to fulfill his or her duties to the Company as a full-time employee of
the Company, as conclusively determined by the Board of Directors of the
Company.

 

d)Severance. In the event Company terminates this Agreement prior to its
expiration, then Company shall pay Employee a Severance Payment equal to six (6)
months’ salary, as well as to continue to provide those benefits, if any, that
Employee had been receiving from Company prior to the termination for a term of
six (6) months. Company shall withhold any Severance Payment hereunder until any
and all Company assets are returned by Employee. With respect to any outstanding
Company stock options held by or for the benefit of Employee as of a termination
date that are not vested and exercisable as of such date, the Company shall
immediately accelerate the vesting of that portion of the Employee’s stock
options. This provision will be null and void should employee resign before 6
months from the date of this agreement.

 



-5-

 

 

7.Remedies; Injunctive Relief. Employee agrees that violations of this Agreement
may result in irreparable injury and damage to the Company which will not
adequately be compensable in monetary damages, that the Company will have no
adequate remedy at law, and that the Company may obtain such preliminary,
temporary or permanent mandatory or restraining injunctions, orders or decrees
as may be necessary to protect it against, or on account of, any such violation.

 

8.Severability. If any provision of this Agreement or any part of any provision
of this Agreement is determined to be invalid or unenforceable in whole or in
part for any reason whatsoever, it shall be severable from the rest of this
Agreement and shall not invalidate or affect the other portions or parts of the
Agreement, which shall remain in full force and effect and be enforceable
according to their terms.

 

9.Reasonableness of Restrictions. Employee agrees that the restrictions set
forth in this Agreement do not unfairly impair his or her ability to secure
employment within the field or fields of his or her choice, including those
areas which Employee is, or is about to be, employed by the Company.

 

10.Prior Agreements. Employee agrees and represents that his or her performance
of the terms of this Agreement and any services to be rendered as an employee of
the Company do not and shall not breach any fiduciary or other duty or any
covenant, agreement, or understanding (including but not limited to, any
agreement relating to any proprietary information, knowledge or data acquired by
Employee in confidence, trust or otherwise prior to employment by the Company)
to which Employee is a party or by the terms of which Employee may be bound.
Employee covenants and agrees that he or she will not disclose to the Company,
or induce the Company to use, any such proprietary information, knowledge or
data belonging to any previous employer or others.

 

11.Nonwaiver. The waiver by a party of a breach of any provision of this
Agreement shall not operate or be construed as a waiver of any subsequent breach
or as a waiver of any other provisions of this Agreement.

 

12.Notices. All notices, requests, demands or other communications provided for
in this Agreement shall be in writing and shall be delivered by hand, sent
prepaid by Federal Express (or a comparable overnight delivery service) or sent
by the United States mail, certified, postage prepaid, return receipt requested,
to the following:

 

a)If to the Company,

 

General Counsel

StationDigital Corporation

5042 Wilshire Blvd, #26900

Los Angeles, CA 90036

 



-6-

 

 



b)If to Employee,

 

Louis Raymond Rossi

401 Lookout Point Drive

St. Augustine, Florida 32080

 

Any notice, request, demand or other communication delivered or sent in the
foregoing manner shall be deemed given or made (as the case may be) upon the
earliest of the date it is actually received, the business day after the day on
which it is delivered by hand, the business day after the day on which it is
properly delivered to Federal Express (or a comparable overnight delivery
service), or the third business day after the day on which it is deposited in
the United States mail. Either party may change its address by notifying the
other party of the new address in any manner permitted by this paragraph.
Rejection or other refusal to accept or the inability to deliver because of a
changed address of which no notice was given shall not affect the date of such
notice, election or demand sent in accordance with the foregoing provisions.

 

14.         Arbitration. Any controversy or claim arising out of or related to
this Agreement, or the breach of this Agreement, shall be settled by binding
arbitration administered by the American Arbitration Association under its rules
and judgment on the award rendered may be entered in any court having
jurisdiction. The arbitration proceeding shall take place in the Tampa, Florida
metropolitan area.

 

15.        Attorneys’ Fees. In the event of any litigation concerning this
Agreement, the prevailing party in such litigation shall be entitled to payment
from the other party of all costs incurred by such prevailing party in
connection with such litigation, including reasonable attorneys' fees incurred.

 

16.Company’s Representation. By entering this Employment Agreement, Company
warrants and represents to Employee that: (i) Company has the power to enter
this agreement; (ii) this Employment Agreement and Company’s performance of its
duties and obligations hereunder do not and will not violate any securities
laws, rules or regulations; and (iii) that Company is not currently in violation
of any securities laws, rules or regulations, nor is Company received notice of
any claimed violation.

 

17.Insurance and Indemnity. Employee will be provided indemnification to the
maximum extent permitted by the Company’s and its subsidiaries’ and affiliates’
Articles of Incorporation or Bylaws, including, if applicable, any directors and
officers insurance policies, with such indemnification to be on terms determined
by the Company, but on terms no less favorable than provided to any other
Company executive officer or director.

 

18.Reimbursements. Employee shall be reimbursed for expenses, including but not
limited to travel, in the manner provided for any other Company executive
officer or director.

 



-7-

 

 

19.         Miscellaneous.

 

c)This Agreement shall inure to the benefit of, and be binding upon, the
successors and assigns of the Parties, except that this Agreement may not be
assigned by Employee without the Company’s written permission.

 

d)The section headings used in this Agreement are intended solely for
convenience of reference and shall not in any manner amplify, limit, modify or
otherwise be used in the interpretations of any of the provisions hereof.

 

e)This Agreement shall be construed in accordance with the laws of the State of
Delaware, without regard to its conflicts of law.

 

f)The parties entering into this Agreement expressly represent that they have
direct and express authority to execute this Agreement in accordance with the
above terms.

 

g)The parties agree to execute any and all documents necessary to implement the
provisions of this Agreement.

 

h)This Agreement may be executed in several counterparts, all of which taken
together shall constitute one instrument.

 

i)This Agreement contains the entire agreement of the parties. No
representations, inducements, promises, or agreements not set forth herein shall
have any force or effect. This Agreement can only be modified in writing signed
by both parties.

 

j)The Term of this Agreement (the “Term”) is for the duration of employment
until terminated by Employee or Company, except for Sections 5 and 6, which do
not terminate, except as stated therein.

 

 

IN WITNESS WHEREOF, this Employment Agreement has been executed as of the day
first above written.

 



  COMPANY         STATIONDIGITAL CORPORATION         By: /s/ Terrance Taylor    
Terrance Taylor,     Chief Financial Officer,     Acting Under Authority of    
the Board of Directors



 





        EMPLOYEE         LOUIS RAYMOND ROSSI         By: /s/ Louis Raymond Rossi
    Louis Raymond Rossi, individually

 



-8-

 

 



